Title: General Orders (second general orders), 8 June 1780
From: Washington, George
To: 



Head Quarters Connecticut Farms Thursday June 8th 80
Parole Pensacola  Countersigns Mobile spainWatchword Galvez

A Field Officer from each division to post and visit the Guards of the Divisions respectively.
The officers from General St Clairs division to visit also the Guards posted from the Jersey Brigade.
The Army to keep its present position ’till further orders—the officers to keep with their regiments and platoons and their men compact as possible.
General St Clair having joined is to resume the Command of his own division; General Greene will take command of the Front Line.
